         Case 1:15-cv-00992-LJL Document 278 Filed 07/23/20 Page 1 of 1




                                                            July 23, 2020

By ECF
Honorable Lewis J. Liman,
   Daniel Patrick Moynihan United States Courthouse,
       500 Pearl Street,
            New York, New York 10007-1312.
               Re:    Shak v. JPMorgan Chase & Co., No. 15-cv-992 (S.D.N.Y.);
                      Wacker v. JPMorgan Chase & Co., No. 15-cv-994 (S.D.N.Y.);
                      Grumet v. JPMorgan Chase & Co., No. 15-cv-995 (S.D.N.Y.).
Dear Judge Liman:

                On behalf of all parties in the above-captioned actions (the “Actions”), we write
pursuant to this Court’s June 23, 2020 order (the “Order”), see ECF No. 277, which extended the
current stay of proceedings in the Actions until July 30, 2020 and instructed the parties to inform
the Court of their view on the need for a continued stay on July 23, 2020.
                Since the Court’s Order, the parties have reached settlements in principle of all
three of these Actions and are in the process of documenting those settlements. Consequently, the
parties respectfully take the view that the Court should extend the stay for thirty days, until
Monday, August 31, 2020. The parties would likewise apprise the Court of their view on the stay
a week before the expiration of the stay, on Monday, August 24, 2020, unless the Actions have
earlier been dismissed.
                The parties have consulted with the Department of Justice, which does not oppose
the parties’ request. This is the fourth request for an extension of the November 30, 2018 stay,
which was previously extended on June 10, 2019, November 5, 2019, and June 23, 2020, see ECF
Nos. 263, 269, 275, 277, and no court appearances are currently scheduled. See Individual Rules
of Practice, Rule 1.C.
               We are available at the Court’s convenience to discuss this matter.

                                                            Respectfully submitted,

                                                            /s/ Amanda F. Davidoff
                                                            Amanda F. Davidoff
                                                            Counsel for Defendants

                                                            /s/ David E. Kovel
                                                            David E. Kovel
                                                            Counsel for Plaintiffs




cc:    All counsel of record (via ECF)
